Case 2:20-cr-00114-JES-MRM Document 177 Filed 07/27/21 Page 1 of 5 PageID 4207




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 VS.                                           CASE NO: 2:20-cr-114-JES-MRM

 CASEY DAVID CROWTHER


                                OPINION AND ORDER

       This matter comes before the Court on defendant’s Corrected

 Motion for Release Pending Appeal (Doc. #175) filed on July 14,

 2021.     The government filed a Response in Opposition (Doc. #176)

 on July 26, 2021.         For the reasons set forth below, the motion is

 denied.

       On September 2, 2020, defendant was released on an unsecured

 $100,000 bond.         (Doc. #9.)       Prior to trial, defendant pled guilty

 to one count of bank fraud in violation of 18 U.S.C. § 1344 and

 one count of making a false statement to a lending institution in

 violation of 18 U.S.C. § 1014.             (Doc. #117.)     After a jury trial,

 defendant was convicted of another count of bank fraud, another

 count of making a false statement to a lending institution, and

 two     counts    of    conducting       illegal   monetary   transactions     in

 violation    of    18    U.S.C.     §    1957.     These   charges   related   to

 defendant’s applying for and receiving a federally guaranteed bank

 loan under the Paycheck Protection Program (PPP) of the Coronavirus

 Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-
Case 2:20-cr-00114-JES-MRM Document 177 Filed 07/27/21 Page 2 of 5 PageID 4208



 136, 134 Stat. 281 (2020), and his subsequent wire transfers for

 non-business expenditures.            (Doc. #155, p. 2.)           Defendant was

 sentenced to thirty-seven months imprisonment followed by thirty-

 six   months    supervised     release.       (Doc.    #164.)      Defendant    was

 continued on release, but ordered to surrender to the designated

 facility   on    or   before   July   30,   2021      at   noon.    (Id.   p.   2.)

 Defendant now seeks to remain on release while he takes a direct

 appeal of his conviction and sentence.

       The statute governing release or detention pending an appeal

 by a defendant provides as follows:

       (1) Except as provided in paragraph (2), the judicial
       officer shall order that a person who has been found
       guilty of an offense and sentenced to a term of
       imprisonment, and who has filed an appeal or a petition
       for a writ of certiorari, be detained, unless the
       judicial officer finds—

            (A) by clear and convincing evidence that the
            person is not likely to flee or pose a danger to
            the safety of any other person or the community if
            released under section 3142(b) or (c) of this
            title; and

            (B) that the appeal is not for the purpose of delay
            and raises a substantial question of law or fact
            likely to result in—

                   (i) reversal,

                   (ii) an order for a new trial,

                   (iii) a sentence that does not include a term
                   of imprisonment, or

                   (iv) a reduced sentence to a term of
                   imprisonment less than the total of the time




                                       - 2 -
Case 2:20-cr-00114-JES-MRM Document 177 Filed 07/27/21 Page 3 of 5 PageID 4209



                  already served plus the expected duration of
                  the appeal process.

       If the judicial officer makes such findings, such
       judicial officer shall order the release of the person
       in accordance with section 3142(b) or (c) of this title,
       except   that   in   the   circumstance   described   in
       subparagraph (B)(iv) of this paragraph, the judicial
       officer shall order the detention terminated at the
       expiration of the likely reduced sentence.

 18 U.S.C. § 3143(b).

       Defendant argues that he is not a flight risk or danger to

 the community and his appeal will raise a substantial question of

 law under § 3143(b)(1)(B).       (Doc. #175, pp. 3-6.)       Specifically,

 defendant    argues   his   appeal   presents    a    question   of   first

 impression: “whether the Government can sufficiently prove legal

 falsity under the bank fraud and bank false statement statutes

 when the loan was governed by the Paycheck Protection Program (PPP)

 of the CARES Act and the governing law was in constant flux,

 ambiguous or conflicting.”       (Id. p. 5.)     Defendant incorporates

 by reference the arguments he previously made in his post-trial

 renewed motion for judgment of acquittal. 1          (Id.)




       1Defendant recognizes that he pled guilty to offenses
 unrelated to the PPP issue and was sentenced to thirty-seven months
 imprisonment on all counts, including the non-PPP ones.       (Doc.
 #175, p. 6.) Nonetheless, defendant argues that if his appeal is
 successful, he would be entitled to resentencing on these offenses
 and would be eligible for a reduced sentence.       (Id. pp. 6-7.)
 This argument need not be addressed given the Court’s conclusion
 discussed below.



                                    - 3 -
Case 2:20-cr-00114-JES-MRM Document 177 Filed 07/27/21 Page 4 of 5 PageID 4210



       “[A] ‘substantial question’ is one of more substance than

 would be necessary to a finding that it was not frivolous.            It is

 a ‘close’ question or one that very well could be decided the other

 way.”    U.S. v. Giancola, 754 F.2d 898, 901 (11th Cir. 1985).

 Having considered defendant’s argument, the Court finds he has not

 identified a “substantial question of law or fact likely to result

 in” a reversal, new trial, non-imprisonment sentence, or reduced

 sentence under § 3143(b).         As the Court noted in its Opinion and

 Order   denying   the   renewed    motion   for   judgment   of   acquittal,

 “[d]efendant was not charged with violating the CARES Act.”           (Doc.

 #155, p. 3.)      The four offenses relating to the PPP involved

 defendant’s misrepresentations to secure a loan, and the use of

 the loan proceeds for various monetary transactions.                Because

 defendant’s arguments relating to the PPP are not likely to result

 in reversal, a new trial, or a different sentence, the Court finds

 he has failed to show a substantial question of law under §

 3143(b).

       Accordingly, it is hereby

       ORDERED:

       1. Defendant’s Motion for Release Pending Appeal (Doc. #174)

         is DENIED as moot.

       2. Defendant’s Corrected Motion for Release Pending Appeal

         (Doc. #175) is DENIED.




                                     - 4 -
Case 2:20-cr-00114-JES-MRM Document 177 Filed 07/27/21 Page 5 of 5 PageID 4211



       DONE and ORDERED at Fort Myers, Florida, this            27th     day

 of July, 2021.




 Copies:
 Counsel of Record




                                    - 5 -
